Citation Nr: 1041498	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, including PTSD.

3.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for residuals of a liver 
transplant, claimed as a liver condition, to include as secondary 
to diabetes mellitus, type II and herbicide exposure.

5.  Entitlement to service connection for renal insufficiency, 
claimed as a kidney condition, to include as secondary to 
diabetes mellitus, type II and herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 1969.  
The Veteran was awarded the Bronze Star Medal for meritorious 
achievement in ground operations against hostile forces in the 
Republic of Vietnam from March 1968 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in August 2008.  A 
transcript of the hearing has been associated with the claims 
file.

Additional information was submitted by the Veteran's 
representative in October 2008 with a waiver of RO review.

The issues of entitlement to service connection for a psychiatric 
disability, including PTSD, and renal insufficiency, claimed as a 
kidney condition, to include as secondary to diabetes mellitus, 
type II and herbicide exposure, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  The Veteran did 
not appeal that decision.

2.  Since November 2002, evidence has been received that is new, 
not cumulative, relates to the previously unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating a claim for service connection for 
PTSD.

3.  Diabetes mellitus is presumed to be etiologically related to 
in-service exposure to an herbicide agent.

4.  The Veteran's liver disease and resulting liver transplant 
and residuals were not caused by or related to service, his 
service-connected diabetes mellitus, type II, or his presumed 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final 
disallowed claim for service connection for PTSD.  38 U.S.C.A. §§ 
5108, 7195 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A.     §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for residuals of a liver 
transplant, claimed as a liver condition, to include as secondary 
to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for PTSD in a November 2002 
rating decision.  The Veteran was advised of his right to appeal.  
The next communication regarding PTSD was received in February 
2007, more than one year after the November 2002 rating decision.  
Therefore, the November 2002 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2010).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In this case, the Veteran's service connection claim for PTSD was 
denied in November 2002 because the evidence failed to show a 
confirmed diagnosis of PTSD, evidence of combat, or evidence of a 
confirmed stressor.  Since then, the Veteran has submitted VA 
treatment records, Social Security Administration (SSA) records, 
and private treatment records.  VA outpatient treatment records 
show a diagnosis of PTSD.  Accordingly, the Board finds that new 
and material evidence has been submitted and that the claim for 
service connection for PTSD must be reopened.

After a careful review of the record, the Board finds that the 
issue of entitlement to service connection for PTSD must be 
remanded for additional development.

Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service, even though there is 
no evidence of such disease during service.  See 38 U.S.C.A. §§ 
1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

The first element listed above, the existence of a present 
disability, is met only if the disability is shown at the time of 
the claim or during the pendency of the claim, even if the 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  A condition present only at some time in 
the distant past does not satisfy this element.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  In the absence of a showing of 
a present claimed disability, service connection is not 
established.  Id.; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

If a veteran was exposed to an herbicide agent, such as Agent 
Orange, during active service, the following diseases shall be 
service connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and AL 
amyloidosis.  38 C.F.R. § 3.309(e).

A veteran, who during active service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices in 
which it was determined that a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not be 
extended beyond specific disorders, based upon extensive 
scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 
20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 
(Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2, 1999).

Even if the claimed disability is not on the list of diseases 
subject to presumptive service connection due to exposure to an 
herbicide agent, service connection may be established by proof 
that the claimed disability was actually caused by exposure to an 
herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. 303 ("Board may not reject 
as not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza, 7 Vet. App. 498.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the benefit of 
the doubt is afforded the claimant.

A.  Diabetes Mellitus, Type II

The Veteran seeks service connection for diabetes mellitus, type 
II.  Service personnel records show that the Veteran served in 
the Republic of Vietnam.  There is no affirmative evidence in the 
record to establish that the Veteran was not exposed to 
herbicides during service.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents.

At his hearing in August 2008, the Veteran testified that he had 
been taking insulin both prior to and after his liver transplant.  
Hearing transcript, (T.), page 5.  VA outpatient treatment 
records show that the Veteran was diagnosed as having diabetes 
mellitus, type II, uncontrolled, in June 2008.  As the Veteran is 
presumed to have been exposed to herbicides and has been 
diagnosed with a disability presumptively linked to herbicide 
exposure, and with every reasonable doubt being resolved in favor 
of the Veteran, the Board finds that service connection for 
diabetes mellitus, type II, is warranted.

The appeal is granted. 

B.  Liver Condition

The Veteran seeks service connection for residuals of a liver 
transplant, to include as secondary to his service-connected 
diabetes mellitus, type II and exposure to herbicides.  The Board 
first notes that liver disease is not listed under 38 C.F.R.      
§ 3.309(e) as a disease entitled to presumptive service 
connection based upon exposure to herbicides.  Additionally, the 
Veteran submitted no evidence directly linking the condition to 
herbicide exposure.  

The Veteran also claims that his liver condition is secondary to 
diabetes (see August 2006 claim).  Service connection may also be 
established for disability which is proximately due to or the 
result of a service- connected disability, or for any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.310.   During the pendency of this appeal, VA amended its 
regulation pertaining to secondary service connection, effective 
from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (now 
codified at 38 C.F.R. § 3.310).  The new regulation appears to 
place additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically, in terms of 
establishing a baseline level of disability for the non-service-
connected condition prior to the aggravation.  Because the new 
law appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under the 
law in effect prior to October 10, 2006.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot 
be applied to pending claims if they have impermissibly 
retroactive effects).  

Regarding the liver condition being secondary to the newly 
service-connected diabetes mellitus, type II, the Board notes 
that the Veteran's liver problems began years before the onset 
and diagnosis of diabetes mellitus.  Further, none of the 
treatment records, including VA, SSA and private records, 
indicate a relationship between his diabetes mellitus and liver 
disease or any residual of the Veteran's liver transplant, in any 
way, including based on aggravation.  Accordingly, service 
connection is not warranted on a presumptive or secondary basis 
or based upon alleged herbicide exposure.

As for service connection on a direct basis, service treatment 
records (STRs) do not indicate treatment or diagnosis of liver 
complications during service or within one year of service.  VA 
treatment records show that the Veteran was an alcoholic for 
years and was diagnosed with ETOH liver disease in May 2002.  An 
October 2005 VA outpatient treatment record diagnosed end stage 
liver disease as a result of alcohol abuse.  A history of 
diabetes was not reported at that time.  A disorder due to 
alcohol abuse is not subject to service connection.  38 C.F.R. § 
3.301(d).

A private treatment record from T.G.H., dated March 2006, shows a 
diagnosis of chronic liver failure due to alcohol and documents 
the Veteran's liver transplant.  A March 2006 letter from Dr. 
A.E.A., MD, states that the Veteran had a successful liver 
transplant without significant perioperative complications.  Dr. 
A.E.A. said that the Veteran should do well in the long run 
considering the etiology of his liver disease.

Treatment records dated subsequent to the liver transplant fail 
to indicate residuals.  Decreased kidney function has been noted; 
however, the records show that the kidney abnormalities are 
related to hypertension, not to the liver disease or transplant.  

	The Board considered the Veteran's testimony.  In this case, the 
Veteran testified that exposure to herbicides contributed to his 
liver disease.  However, the Board finds his assertion is 
outweighed by the evidence of record that documents the etiology 
of the liver problems.  As noted above, liver disease is not 
entitled to presumptive service connection under 38 C.F.R. 
§ 3.309(e), and more importantly, the medical records clearly 
note the etiology of the liver disease and resulting transplant 
as alcoholism.  Consequently, the Board finds his testimony of a 
nexus between service, a service-connected disability, and 
herbicides and the liver disability not of any weight.

In sum, the preponderance of the evidence is against the claim 
for service connection for residuals of a liver transplant, to 
include as secondary to his service connected diabetes mellitus, 
type II and exposure to herbicides.  The evidence is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied for the service 
connection claims by way of letters sent to the Veteran in 
November 2006, January 2007, and March 2007 that fully addressed 
all notice elements and theories of entitlement, including 
secondary service connection.  The letters informed the Veteran 
of what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  Not all 
letters were sent prior to the initial RO decisions in this 
matter.  Notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).   Despite any timing defect in the notice, subsequent 
action by the RO provided the claimant a meaningful opportunity 
to participate in the processing of the claim and prevented any 
such defect from being prejudicial.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

With regard to the Veteran's application to reopen a previously 
denied service connection claim for PTSD, any question as to the 
adequacy of any notice provided by VA therein is rendered moot by 
the Board's actions in reopening this claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records, SSA 
records, and private treatment records.  The Veteran submitted 
statements and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of Appeals 
for Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, a VA examination is not warranted for the service 
connection claim for diabetes mellitus, type II, as the claim has 
been granted herein.  A VA examination is not warranted for the 
claim seeking service connection for liver disease and resulting 
liver transplant and residuals because the evidence clearly shows 
that the liver condition was the result of excessive drinking, 
not service or a service connected disability, in any way.  
Therefore, a VA examination is not warranted in connection with 
this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the claim seeking 
service connection for PTSD is reopened.  To that extent the 
claim is granted.

Service connection for diabetes mellitus, type II, is granted.

Service connection for residuals of a liver transplant, to 
include as secondary to his service connected diabetes mellitus, 
type II and herbicide exposure is denied.


REMAND

The Veteran seeks service connection for PTSD.  The Board notes 
that the VA regulation governing claims for service connection 
for PTSD has recently been amended.  Effective July 13, 2010, VA 
has amended its adjudication regulations by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD, like the one in this case, that were 
appealed to the Board before July 13, 2010, but have not been 
decided by the Board as of July 13, 2010.  Thus, on remand the RO 
should consider the claim under the amended version of the 
regulation.

In this case, the Veteran has not been afforded a VA examination 
and the Board finds that an examination would be helpful in 
determining whether his stressor statements meet the criteria 
under the revised 38 C.F.R. § 3.304(f).  Accordingly, a remand is 
necessary to schedule a VA examination to determine the nature 
and etiology of the Veteran's PTSD.

When a claimant identifies PTSD without more in a claim for 
service connection, it cannot be considered a claim limited only 
to that diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
found that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, whatever it is, causes him.  
Clemons v. Shinseki, 23 Vet App. 1 (2009).  The evidence of 
record shows that the Veteran receives SSA disability benefits on 
the basis of anxiety disorder and affective (mood) disorder.  VA 
outpatient treatment reports also show a diagnosis of a mood 
disorder.  Accordingly, the issue has been recharacterized as 
shown on the title page of this decision.   

Regarding the claim seeking service connection for renal 
insufficiency, claimed as a kidney condition, to include as 
secondary to diabetes mellitus, type II and herbicide exposure, 
the Board notes that the medical evidence shows that the 
condition existed prior to the onset and diagnosis of diabetes 
mellitus and that it has been attributed to non-service-connected 
hypertension.  Unfortunately, the medical evidence does not 
indicate whether the service-connected diabetes mellitus, type II 
has aggravated the kidney condition.  Thus, the Board finds that 
a VA examination is necessary to determine the relationship 
between it and renal insufficiency, if any.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
disability, including PTSD.  The Veteran's 
claims file, including a copy of this remand, 
must be made available to and reviewed by the 
examiner and he or she should indicate review 
of these items in the examination report.

All indicated studies should be performed, to 
include psychological testing if appropriate, 
and all findings should be reported in 
detail.  

Based on the medical findings and a review of 
the claims files, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran has a diagnosed 
psychiatric disorder, to include PTSD, as a 
result of his service or any incident 
therein.

If PTSD is found, the examiner is asked to 
identify the underlying stressors 
contributing to the disability.  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be clearly set forth.  If 
the examiner is unable to give an opinion 
without resorting to speculation, the report 
should so state.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
renal insufficiency, claimed as a kidney 
condition.  The Veteran's claims file, 
including a copy of this remand, must be made 
available to and reviewed by the examiner and 
he or she should indicate review of these 
items in the examination report.

The examiner is asked to indicate whether it 
is at least as likely as not (at least a 50 
percent probability) that the Veteran's renal 
insufficiency, claimed as a kidney condition 
was caused by or related to service or a 
service connected disability, to include his 
service-connected diabetes mellitus, type II.

The examiner is also asked to indicate 
whether it is at least as likely as not (at 
least a 50 percent probability) that the 
Veteran's renal insufficiency, claimed as a 
kidney condition has been aggravated by the 
service-connected diabetes mellitus, type II.  
(Aggravation is defined for legal purposes as 
a worsening of the underlying condition 
versus a temporary flare-up of symptoms).

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be clearly set forth.  

3.  Thereafter, the RO/AMC should 
readjudicate the issues of service connection 
for an acquired psychiatric disorder, to 
include PTSD, and for renal insufficiency, 
claimed as a kidney condition, including as 
secondary to diabetes mellitus, type II and 
herbicide exposure.  The RO/AMC should review 
the claim for service connection for PTSD 
under the amended version of 38 C.F.R. § 
3.304(f).  If the issues on appeal remain 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


